COURT REPORTER’S REQUEST FOR EXTENSION OF TIME
                              THIS RECORD IS DUE ON 6-3-2015
                 THIS RECORD WAS ORIGINALLY DUE : 5-4-2015    FILED IN
                                                       12th COURT OF APPEALS
                                                            TYLER, TEXAS
                           I AM REQUESTING 30 DAYS
                                                        6/3/2015 1:52:12 PM
              THIS    RECORD IS APPROXIMATELY 1000 PAGES LONG
                                                            CATHY S. LUSK
                                                                Clerk
                  IS THIS APPEAL ACCELERATED? ___YES _x_ NO
6-3-2015
TWELFTH COURT OF APPEALS CAUSE NO. : 12-15-00071-CR
STYLE OF CASE: STATE OF TEXAS V. HAROLD BASS
TRIAL COURT 114TH DISTRICT COURT
TRIAL COURT CAUSE NO. 114-1453-14


I am responsible for preparing a record in this appeal, but am unable to file the record by the
original due date for the following reason(s):
My duties listed below have precluded me from working on this record:

STATE OF TEXAS V. JOE LYNN PITTMAN

STATE OF TEXAS V. YAGO FOUNTAIN

STATE OF TEXAS V. GLYNDA MORROW

STATE OF TEXAS V. ARRON MCCLAREY

STATE OF TEXAS V. LATOSHA MCGEE

STATE OF TEXAS V. CHARLIE MOTES

STATE OF TEXAS V. DANIEL MAVERO
In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on
counsel for all parties to the trial court’s judgment or order being appealed. I further certify by
my signature below that the information contained in this notice is true and within my personal
knowledge.


6-3-2014                                             Cassie Condrey
Date                                                 Signature

______________________________                       Cassie Condrey
Office Phone Number                                  Printed Name

cassiecondreycsr@gmail.com                           114th Official Court Reporter
E-mail address (if available)                        Official Title